Citation Nr: 9933070	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-26 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chloracne or any 
acneform disorder including as secondary to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from October 1965 to September 
1968.

The veteran has service connection for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling; and 
residuals, fragment wounds scars below the right shoulder 
blade, over the left shoulder blade and in the axillary 
lines, evaluated as noncompensably disabling, as a result of 
Vietnam combat service.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California in 
February 1995.  The RO, in pertinent part, denied entitlement 
to service connection for chloracne including as secondary to 
AO exposure.

In February 1996 the RO denied entitlement to service 
connection for chloracne or any acneform disease as secondary 
to AO exposure.

The case has been forwarded to the Board for appellate 
review.


FINDING OF FACT

The claim for service connection for chloracne or any 
acneform disorder including as secondary to AO exposure is 
not supported by cognizable evidence that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for chloracne or any 
acneform condition including as secondary to AO exposure is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that 

A(n appellant) claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellant's 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

Lay statements retelling their own experiences cannot 
constitute evidence to render a claim well grounded under § 
5107 (West 1991).  Magana v. Brown, 7 Vet. App. 224, 227 
(1994); Heuer v. Brown, 7 Vet. App. 379, 380 (1995).  
However, a lay statement may be made which relays the visible 
symptoms of a disease or disability [See Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991)]; after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence [See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993)].  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant does not meet this 
burden imposed by section 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  




Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, the showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to herbicide agents listed in 38 C.F.R. § 3.309 
(1999) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (1999).  

[For purposes of this discussion, herbicide agent or 
herbicide, dioxins, AO, etc., are all terms that are used 
fairly interchangeably to reflect the basic properties of the 
chemicals to which a veteran may have been subjected while in 
Southeast Asia during a given period of time, and which was 
the alleged source of alleged given (stated) disability.]


If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(1999) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied: Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer, 
acute and subacute peripheral neuropathy, multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea), and soft tissue sarcoma.  38 C.F.R. § 3.307(e) 
(1999).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneiform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6) (1999).  Additions were made effective November 
7, 1996 to add presumptive service connection for acute and 
subacute peripheral neuropathy and prostate cancer.

[The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994); and 64 Fed. Reg. 211 (November 2, 
1999)].

Provisions of 38 C.F.R. § 3.307(6)(iii) (1999) further state 
that such a veteran who served in the Republic of Vietnam 
during the Vietnam era and has such a (listed) disease shall 
be presumed to have been exposed to the herbicides...and that 
the last date on which such a veteran shall be presumed to 
have been exposed to an herbicide will be the last date on 
which he or she served in the Republic Of Vietnam during the 
Vietnam era.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  

In that regard, the Court has also held that if the listed 
disease is not present, there is no presumption of a nexus by 
virtue of the service.  See, e.g., McCartt v. West, 12 Vet. 
App. 164 (1999).  In such a case, of course, special 
presumptions, etc. and/or other standards do not necessarily 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039(1994).

It remains the duty of the Board as the fact finder to 
determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  Lay persons are not competent to render testimony 
concerning medical causation.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, service connection may be 
established through competent lay evidence, not medical 
records alone.  Horowitz, op. cit.  

The Board has the duty to assess the credibility and weight 
to be given all of the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)); see also Culver v. Derwinski, op. 
cit.  

In a case that coincidentally also provides significant 
supportive data regarding claims with regard to AO and the 
legislative and other machinations associated therewith, the 
Court recently found that plausible medical evidence of the 
existence of a current presumptively service-connected 
disease with an open-ended presumption period is sufficient 
to present a well-grounded service connection claim as to 
that disease.  The case also holds that the presence of the 
disease would carry with it the presumption of nexus to 
service as well.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102, 4.3 
(1999).

Factual Background

Service medical records show that the veteran had a scar on 
his forehead at entrance; was seen in December 1965 for 
conjunctivitis for which he was given medication; was seen 
for a small excoriation at the base of his penis in January 
1968; and for a tender left inguinal adenopathy in February 
1968 for which Griseofulvin was prescribed.  No other 
dermatological pathology or disorder was shown in service or 
at separation.  

A statement is of record from FCD, M.D., dermatologist 
associated with Kaiser Permanente, dated in February 1971, 
that the veteran had been seen in June 1969 for axillary 
dermatitis due to deodorant sensitivities.  He also had 
pruritus and nonspecific dermatitis in the pubic area.  No 
pediculosis was shown.  The test for syphilis had been 
negative.  He was treated with Kenalog spray locally.  When 
seen again in June 196l, the dermatitis was almost completely 
cleared.

[A special opinion was recently requested and supplied by a 
VA physician as to the nature of the 1969 lesions.  In a 
written opinion of record, the VA physician opined in 
February 1996 that the June 1969 private dermatological 
examination did not describe the dermatitis as acne form 
dermatitis.]  

Additional clinical records from Kaiser Permanente are in the 
file confirming the above visits, and also showing that the 
veteran was seen for skin lesions or pertinent notations as 
follows: November 1971, "improved, skin now has 
lichenification about flanks and neck, some suggestion of 
lichen planus, atypical".  His mouth was reportedly normal.  
Aristocort was prescribed.  In January 1972 the veteran was 
reported as better except in the scrotal area.  His 
medication was continued.  In August 1972 examination 
disclosed a tender induration in skin on the right side of 
scrotum suggesting cellulitis.  Medication was prescribed.  
In August 1972 the veteran was reported to have tinea pedis.  
In August and November 1972 he was seen again for follow-up 
at the dermatology clinic and Griseofulvin prescribed.  In 
January and November 1973 his scrotal skin was lichenified, 
and there was a culture scaling area on right flank.  
Medications were prescribed.

Further notations are from March 1975, at which time the 
veteran was noted to have developed a new outbreak of rash a 
couple of days before.  He said he was not able to stand 
clothing touching his leg.  There were some slightly swollen 
red areas.  On another report dated in March 1975 he was 
noted to have folliculitis of the groin which persisted with 
occasional pustular pruritus.  Micatin was prescribed along 
with Tetracycline.  

Clinical records from the early 1990's show repeated 
complaints of recurrent itchy skin lesions, variously 
described as jungle rot or on one occasion, as athletes foot.  
The veteran was also seen for removal of rectal/anal warts 
and Bowen's disease lesions in the anal area.

A private physician noted that when seen in May 1994, the 
veteran had pruritic patches scattered at various areas of 
his body (clavicle, buttocks, etc.).  Examination showed 
atopic lichenification at scattered areas, and the diagnosis 
was atopic dermatitis for which he prescribed Seldan and 
Topicort cream.

On VA examination in October 1994 the veteran described 
having developed an "acneform eruption" all over his body 
about three months from returning from Vietnam.  He said he 
would have pimples and pustular drainage particularly in 
areas of his body which retained moisture such as his armpits 
and groin.  In 1989 and 1990 he had had excision of anal 
warts.  On VA dermatological examination the veteran was said 
to have acneform lesions on his back, abdomen, buttocks; legs 
and cystic scarring on his face.  

In December 1994 the veteran was noted in private treatment 
records to have a lesion on his back, eczema, and a long term 
problem with itching areas on his body.  The diagnosis after 
biopsy was perivascular and psoriasiform dermatitis.  

A specific request was made for additional dermatological 
evaluation by VA in a memorandum of record dated in October 
1998.  Therein, it was noted that 

prior medical records show many diagnoses 
of skin disorder(s) including axillary 
dermatitis due to deodorant 
sensitivities, pubic dermatitis, jungle 
rash, pruritus and non-specific 
dermatitis, dermatitis consistent with 
scabies, lichen planus, cellulitis, tinea 
pedis, folliculitis, jungle rot, atopic 
dermatitis, eczema, superficial 
perivascular and psoriasiform dermatitis 
by biopsy.  

VA examiner in 1994 diagnosed acne 
distributed over the legs, buttocks, 
back, abdomen with evidence of cystic 
acneform scarring over the face. 

An opinion, after examination, was requested as to whether 
the evidence established the existence of chloracne or other 
acneform disease consistent with chloracne, and if so, 
specific details were requested (citing pertinent VA 
regulations with regard to AO exposure, etc.).

A special VA examination was undertaken in December 1998 to 
respond to the above inquiry.  The extensive history as well 
as clinical records were reviewed.  Specifically, it was 
noted that about 5 months after his return from Vietnam, the 
veteran had developed an intensive itching in his groin area 
(January 1969) which spread to the axillae, buttocks, 
popliteal fossae, during which time he said his skin had 
turned hard and dry following intense scratching.  He denied 
the presence then of acneform lesions including inflammatory 
follicular papules, open or closed comedones on any location 
of his body, or cystic lesions.  He also specifically denied 
having acneform lesions since then.  

On examination, the veteran had diffuse xerosis over the 
trunk and extremities as well as a fine white scale.  A few 
post-inflammatory hyperpigmented patches were present over 
the trunk, and more prominent over the buttocks.  His 
buttocks also showed lichenified plaques and 
hyperpigmentation consistent with lichen simplex chronicus.  
There were no erosions, ulcerations or disfiguring scars on 
dermatological examination.  He had no acneiform lesions 
indicative of chloracne.  The feet showed a few areas of 
desquamation over the insteps.  The toe spaces were clear and 
without scale.

The diagnosis was atopic dermatitis with classic distribution 
with lichen simplex chronicus and post inflammatory 
hyperpigmentation over the buttocks; diffuse xerosis also 
present, and chronic pruritus secondary to atopic 
dermatitis/xerosis.  

The examiner specifically opined that there was no evidence 
of chloracne or other acneiform disease consistent with 
chloracne.  

Analysis

Pursuant to Caluza and other cases, there are three primary 
requirements for a well grounded claim: (1) medical evidence 
of a current disability; (2) lay or medical evidence of a 
disease or injury in service; and (3) medical evidence of a 
link between the current disability and the in-service injury 
or disease.

In the case of certain disabilities which Congress has 
determined to be entitled to special presumptions by virtue 
of their association with exposure to AO, there are some 
slight modifications to these requirements.  

For instance, if a veteran has a listed disease, and was in 
Vietnam, he is presumed to have been exposed to AO.  On the 
other hand, if he is not diagnosed as having one of the 
listed diseases, even if he was in Vietnam, no presumption 
applies to whether he was or was not exposed to dioxins.  
However, service connection may nonetheless be established if 
the facts support such a conclusion as in any other case.  

In this case, the veteran is claiming service connection for 
chloracne or any acneform condition as secondary to AO 
exposure.  The veteran had service in Vietnam.  He did not 
exhibit acneform lesions in service or on private evaluations 
in the year after service.  And there is no credible medical 
opinion of record establishing a nexus between any skin 
disorder demonstrated postservice and anything of service 
origin.  

In that regard, the Board also notes that over the years, the 
veteran has indeed had a variety of skin lesions, all of 
which have been described in detail.  He has also been 
carefully and thoroughly evaluated for chloracne or any 
acneform conditions.  In each instance, the medical experts, 
including both VA and private dermatologists, have found no 
signs of either including on examinations solely for that 
purpose.  

In any event, there is no credible medical evidence or any 
kind or persuasive credible medical opinion that serves to 
link any inservice incident or dermatological complaints with 
postservice and/or current clinical findings. 

In making opposing declarations, the veteran is asserting 
facts well beyond his competence.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  His lay opinion, in and of itself, is an 
entirely inadequate and insufficient basis alone for this or 
any other claim to be found well-grounded.  See, i.e., 
Grivois, Espiritu, and Tirpak, op. cit.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
chloracne or any acneform condition as secondary to AO 
exposure.

The veteran has been made fully aware of what is required to 
make his claim well grounded, and thus there is no further 
duty to assist him in development of the claim.  See Gilbert, 
Grottveit, op. cit.  There is no indication that there is any 
evidence which might be obtainable or even available which 
would in any way alter that basic premise.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269 (West 1991); Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9 (1999), prior to determining that a claim is not well 
grounded.  In addition, it was more recently held that under 
38 U.S.C.A. § 5107(a), VA has a duty to assist only those 
appellants who have established well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for chloracne or 
any acneform condition as secondary to AO exposure, VA has no 
duty to assist the veteran in developing his case.  

From a practical standpoint, however, and notwithstanding 
that it did not technically need to do so under pertinent 
regulations and guidelines, the Board notes that the RO went 
to considerable lengths to obtain as much evidence as 
possible.  In fact, on more than one occasion, the RO sought 
specific and pertinent opinions by medical experts as to the 
presence or absence in the veteran's case, at any time in or 
since service, of acneiform lesions.

In the absence of a well grounded claim, the appeal for 
service connection for chloracne or any acneform condition as 
secondary to AO exposure must be denied.  And absent a well 
grounded claim, the doctrine of reasonable doubt is not 
applicable to the veteran's case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for chloracne or any 
acneform condition as secondary to AO exposure,  the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

